Citation Nr: 1043376	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  607-38 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease, lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for sprain, left ankle.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for temporomandibular joint dysfunction.

4.  Entitlement to an initial compensable evaluation for 
recurring staph infections.

5.  Entitlement to an initial compensable evaluation for eczema.

6.  Entitlement to an initial evaluation for seasonal allergic 
rhinitis.

7.  Entitlement to an initial compensable evaluation for 
Eustachian tube dysfunction.

8.  Entitlement to service connection for primary snoring 
(claimed as sleep apnea). 
REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from September 2002 to September 
2006.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The February 2007 rating decision granted 
several claims for service connection and assigned the initial 
evaluations at issue in this appeal.  A claim for service 
connection for primary snoring was denied.  

During the pendency of the appeal, jurisdiction of the claims 
file was transferred to the Buffalo, New York RO.

In a December 2007 statement, the Veteran raised a claim 
for service connection for hypertension.  That claim is 
REFERRED to the RO for any necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran requested a Travel Board hearing, and then timely 
requested that the hearing be rescheduled.  The rescheduled 
hearing was set for August 2010.  Before the scheduled hearing 
date, the Veteran timely requested, through contact with the RO, 
that the hearing be rescheduled.  The written report of that 
request for rescheduling was not yet associated with the claims 
file on the scheduled hearing date.  The Veterans Law Judge 
scheduled to conduct the hearing ruled that the Veteran had 
failed to appear for his hearing.

The Veteran's written request to reschedule the August 2010 
hearing has now been associated with the claims file, and is 
accepted by the Board as a motion to reschedule the hearing.  The 
motion is herein GRANTED.  The Veteran is entitled to another 
opportunity to participate in a hearing before the Board.  

The Veteran has specifically requested that he be afforded the 
earliest possible hearing date available, either before a Travel 
Board or before the Board via videoconference.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the 
Board at the earliest available hearing date, 
whether via videoconference hearing at the 
RO, or before a Travel Board.  

The Veteran should be notified of the date, 
time and place of such a hearing by letter 
mailed to his current address of record, with 
a copy to his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


